— In two consolidated actions, inter alia, to recover damages for fraud and breach of fiduciary duty, and seeking reimbursement of moneys owed under a partnership agreement, the plaintiffs appeal, as limited by their letter dated November 7, 1991, from so much of an order of the Supreme Court, Suffolk County (Namm, J.), entered April 23, 1990, as denied that branch of their motion which was for "reargument and/or rehearing” of a prior motion which resulted in a protective order dated October 26, 1988, granting the defendants’ motion to the extent of striking certain interrogatories.
Ordered that the appeal is dismissed, with costs.
Although the branch of the plaintiffs’ motion under review was labeled as one for "reargument and/or rehearing”, it was not based upon new facts and therefore actually sought reargument, the denial of which is not appealable (see, Matter of State Farm Mut. Auto. Ins. Co. v Barbera, 161 AD2d 599; *767Puccini v Owens-Illinois Glass Co., 146 AD2d 758). Sullivan, J. P., Balletta, Eiber and O’Brien, JJ., concur.